Title: To James Madison from the Inhabitants of Bristol County, Massachusetts, 9 November 1812 (Abstract)
From: Bristol County, Massachusetts Inhabitants
To: Madison, James


9 November 1812, Easton. “At a cricis like the present, while our Country calls for the zeal of her Patriots; we feel it our duty to rally around its standard and prepare ourselves for action, to defend the rights and liberties achieved us by our forefathers.
“We, inhabitants of the United States, citizens and residents within the County of Bristol and commonwealth of Massachusetts the land which through the blessing of Kind Providence has reared us from childhood and commands our inviolable attachment; as additional Military forces appear competent to the security of our rights, particularly in this State, we have deemed it expedient to form ourselves into a company signalized by the term ‘Madison Volunteers,’ Under the provisions of an act of Congress of the 6th February and the supplementary thereto of the 6th July last, do hereby place ourselves in conjunction with other volunteer military corps, with the privilege of being stationed within this, or any of its adjacent States. Not that we would cowardly turn from the utmost extremity of our country, were it necessary to proceed thither; but as several of the young volunteers desire to be stationed near their dwellings as possible, we are induced to make this exception.
“The small number of men within the fortress’ at Boston; the nesessary erection of other batteries; and the late indisposition of Govr. Strong in refusing to call forth the detached militia on the requesition of General Dearbo[r]n; you doubtless are not unacquainted with.
“In our opinion Sirs, to place volunteer troops within the forts at Boston is highly requisite, it will relieve the heavy burthen that now presses on that scanty number, there: but should it prove that the addition of our little band, were more than sufficient to man them, (provided you admit us,) they can be taken to the frontiers or any other place whither your excellency may please to call them.
“Should it please you to accept us, you shall ever receive the thanks of Americans whose hearts are united to their country, and ever ready to defend it, to spend their last drop of blood in the establishment of its injured rights.
“The young men who have join’d this company are of good families and can individually obtain a maintainance independant of resorting to the Army, but their love of Country; the ardour that animates the trueborn Patriot has stimulated them thus to present their services as privates: they have signed an enrollment, binding themselves to conform to the provisions of the act of congress which gave rise to this company.
“Enclosed you will find a certificate of the presiding Gentlemen, attested by the clerk pro-tempore at a Meeting of the ‘Madison Volunteers’ legally notified and convened according to the constitution of the Company, which neither infringes on the laws of the United-States regulating the militia or the act. And should you think it expedient to grant commissions to us who are chosen to command the company, we will transmit to you a complete list of Musicians, Privates and such non-commissioned officers as shall hereafter be appointed, together with the whole transactions coppied from our Register.
“To conclude, we solicit your immediate attention to the foregoing address, and should it meet the approbation of your excellency, the earliest information by mail is requested. In the mene time every step will be taken to discipline and render respectful this little corps, who will give a good account of themselves should they chance to meet our enemy with Powder and Ball or Bayonet.
“After the first day of January next, should you view it expedient, we will arrain ourselves and be at your command and will march to any place (not far distant,) that you should think proper to order us; and, if the errection of other Batteries are nesessary, will repair to, and assist in fortifying against the shot of our enemy.
“Though utter strangers to your excellency, it is hoped that the subject alone will sufficiently apologise for our presumption.
“Recommendations from the most respectable Republicans of this county will be forwarded as soon as information is received that commissions can be granted us, with whom we are personally acquainted.”
Add in a postscript: “NB. we omit to send you the names of those who signed the enrollment, for should you accept our offer and deem it expedient to call us without the neighbourhood of this State, about one half of them would desire an arasement, to which we would feel ourselves bound to assent, from our verbal agreement with them. If the above receives your attention, or at least excites so much as to communicate any intelligence, please direct to Saml. Hodges, jun. Easton (Mass.).”
